19-22312-rdd         Doc 910        Filed 08/08/19       Entered 08/08/19 17:28:52                Main Document
                                                        Pg 1 of 2


    Stephen E. Hessler, P.C.                                        James H.M. Sprayregen, P.C.
    Marc Kieselstein, P.C.                                          Ross M. Kwasteniet, P.C. (admitted pro hac vice)
    KIRKLAND & ELLIS LLP                                            Brad Weiland (admitted pro hac vice)
    KIRKLAND & ELLIS INTERNATIONAL LLP                              KIRKLAND & ELLIS LLP
    601 Lexington Avenue                                            KIRKLAND & ELLIS INTERNATIONAL LLP
    New York, New York 10022                                        300 North LaSalle Street
    Telephone:     (212) 446-4800                                   Chicago, Illinois 60654
    Facsimile:     (212) 446-4900                                   Telephone:      (312) 862-2000
                                                                    Facsimile:      (312) 862-2200
                                                                    Facsimile:      (312) 862-2200

    Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )         Chapter 11
                                                                )
    WINDSTREAM HOLDINGS, INC., et al.,1                         )         Case No. 19-22312 (RDD)
                                                                )
                                       Debtors.                 )         (Jointly Administered)
                                                                )

                                NOTICE OF RESCHEDULED HEARING

             PLEASE TAKE NOTICE that the omnibus hearing previously scheduled for

September 19, 2019, at 10:00 a.m. (prevailing Eastern Time), before the Honorable

Robert D. Drain, United States Bankruptcy Judge, United States Bankruptcy Court for the

Southern District of New York, at the United States Bankruptcy Court for the Southern District of

New York, 300 Quarropas Street, White Plains, New York 10601 (the “Hearing”) will be held on

September 27, 2019 at 10:00 a.m. (prevailing Eastern Time).




1     The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
      the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
      complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
      http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
      cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
19-22312-rdd     Doc 910     Filed 08/08/19      Entered 08/08/19 17:28:52       Main Document
                                                Pg 2 of 2


       PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

thereafter from time to time without further notice other than an announcement of the adjourned

date or dates in open court at the Hearings.

       PLEASE TAKE FURTHER NOTICE that copies of the pleadings filed in the above-

captioned chapter 11 cases may be obtained free of charge by visiting the website of Kurtzman

Carson Consultants LLC at http://www.kccllc.net/windstream. You may also obtain copies of any

pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in accordance with the

procedures and fees set forth therein.



Dated: August 8, 2019                    /s/ Stephen E. Hessler, P.C.
New York, New York                       Stephen E. Hessler, P.C.
                                         Marc Kieselstein, P.C.
                                         KIRKLAND & ELLIS LLP
                                         KIRKLAND & ELLIS INTERNATIONAL LLP
                                         601 Lexington Avenue
                                         New York, New York 10022
                                         Telephone:     (212) 446-4800
                                         Facsimile:     (212) 446-4900
                                         - and -
                                         James H.M. Sprayregen, P.C.
                                         Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                         Brad Weiland (admitted pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         KIRKLAND & ELLIS INTERNATIONAL LLP
                                         300 North LaSalle Street
                                         Chicago, Illinois 60654
                                         Telephone:     (312) 862-2000
                                         Facsimile:     (312) 862-2200

                                         Counsel to the Debtors and Debtors in Possession
